Citation Nr: 1137760	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected diabetes mellitus.  The Veteran timely appealed.

Statements by the representative in a May 2011 appellate brief could be construed as raising claims of service connection for cardiovascular disease, including coronary artery disease and for disability exhibited by impaired vision as secondary to service-connected disability.  These matters have not been adjudicated and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his diabetes mellitus is more severe than currently rated, and warrants an increased disability rating.  He was last afforded a VA examination to evaluate the severity of his service-connected diabetes mellitus in December 2006.  In February 2008, the Veteran reported that his diabetes mellitus impaired his daily living activities and warranted an increased evaluation.  He contends that the evaluation in effect does not account for increases in severity since the most recent VA examination.  The RO last requested VA treatment records in December 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder treatment records from the San Juan VA Medical Center dated from December 5, 2007, to present.  

2.  Schedule the Veteran for a VA examination to determine the severity of his diabetes mellitus.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

The examiner should state the treatment regimen in place for management of the Veteran's diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes mellitus produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications. The examiner should render specific findings as to the impact of the service-connected diabetes mellitus on the Veteran's ability to work.  

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



